DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference numerals are not clear and uniform.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 2014/0000894, hereafter Coffey) in view of Fonseca Ocampos et al. (US 2019/0063186, hereafter Fonseca).
With regards to claim 1, Coffey discloses a system for completing a wellbore extending through a subterranean earthen formation, the system comprising: a casing string positioned in a wellbore extending through a subterranean earthen formation; and a first perforating assembly (10) coupled to the casing string (para 23), wherein the first perforating assembly comprises: a first perforation charge (32) coupled to the casing string, wherein the perforation charge comprises an explosive material configured to blast towards the earthen formation upon detonation of the first perforation charge; and a first sealing device (isolation barrier, para 28, 41), wherein the first sealing device comprises a closed position configured to restrict fluid flow across the first sealing device when in the closed position. Coffey shows all the limitation of the present invention except, it does not disclose that the first sealing device is coupled to the casing string.  Fonseca discloses a sealing device for use with a perforating mechanism to seal/isolate the perforated section, wherein the first sealing device (109) is coupled to the tubular string and comprises a closed position configured to restrict fluid flow across the first sealing device when in the closed position (Fig. 5, 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the valves of Fonseca with the apparatus of Coffey.  This would be done to provide remotely actuatable isolation downhole without a dropped element.
With regards to claim 2, Coffey discloses the first perforation charge is positioned radially between the casing string (16) and a sidewall of the wellbore (which is radially outside of outer sleeve 12).
With regards to claim 3, Coffey discloses the first perforation charge comprises a first explosive assembly (64) configured to eject (70) the stream of material towards the earthen formation, and a second explosive assembly (66) configured to blast (72) in an opposed direction towards the casing string.
With regards to claim 4, Coffey discloses the first perforating assembly comprises an outer sleeve (14) coupled to an outer surface of the casing string (16) and comprising a receptacle (space between 20 and 18) which receives the first perforation charge.
With regards to claim 5, Coffey discloses a surface communication system in signal communication with the first perforating assembly; wherein the first perforating assembly comprises a perforation charge initiator coupled to the casing string, wherein the perforation charge initiator is configured to detonate the first perforation charge in response to receiving a detonation signal transmitted by the surface communication system (para 32).
With regards to claim 6, Coffey discloses a control system a control system in signal communication with the perforation charge initiator; wherein the control system is configured to transmit an identifier with the detonation signal that uniquely identifies the perforation charge initiator (para 32).
With regards to claim 7, Fonseca discloses the first perforating assembly comprises a first isolation valve comprising the first sealing device (109), and wherein the first isolation valve comprises a valve initiator and a valve release assembly configured to maintain the first sealing device in the open position and to permit the first sealing device to actuate into the closed position in response to a detonation of the valve initiator (using the wireline stroker tool 204).
With regards to claim 8, Coffey discloses the first perforation charge is received within an aperture formed in the casing string (if the casing string is read to include element 14).
	With regards to claim 9, Fonseca discloses a second perforating assembly coupled to the casing string and spaced from the first perforating assembly along the casing string, wherein the second perforating assembly comprises: a second perforation charge coupled to the casing string, wherein the perforation charge comprises an explosive material configured to blast towards the earthen formation upon detonation of the second perforation charge; and a second sealing device coupled to the casing string, wherein the second sealing device comprises a closed position configured to restrict fluid flow across the second sealing device when in the closed position (Fig. 3-6 shows a number of sealing assemblies and perforating assemblies used along a casing string).
	With regards to claim 10, Coffey and Fonseca shows all the limitation of the present invention except, they do not explicitly disclose the first perforating assembly is associated with a first production zone of the earthen formation and the second perforating assembly is associated with a separate, second production zone of the earthen formation.  It is taken as Official Notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the apparatus of Coffey in view of Fonseca to perforate differing production zones within a wellbore, as this is the standard practice with vertical perforation in wellbores.
With regards to claim 11, Coffey discloses the casing string is secured to a sidewall of the wellbore by cement located in annulus formed between the casing string and the sidewall of the wellbore (para 23).
With regards to claim 12, Coffey discloses a method for completing a wellbore extending through a subterranean earthen formation, the method comprising:(a) installing a casing string and a first perforating assembly (10) coupled to the casing string (para 23) into the wellbore extending through the earthen formation; and (c) detonating a first perforation charge of the first perforating assembly to provide fluid communication between a central passage (17) of the casing string and the earthen formation through an opening (70, 72) formed by the detonated first perforation charge. Coffey shows all the limitation of the present invention except, it does not disclose (b) actuating a first sealing device of the first perforating assembly from an open position to a closed position to restrict fluid flow across the first sealing device. Fonseca discloses a sealing device for use with a perforating mechanism to seal/isolate the perforated section, wherein the first sealing device (109) is coupled to the tubular string and comprises a closed position configured to restrict fluid flow across the first sealing device when in the closed position (Fig. 5, 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the valves of Fonseca with the apparatus of Coffey.  This would be done to provide remotely actuatable isolation downhole without a dropped element.
With regards to claim 13, Fonseca discloses detonating a valve initiator to release a release assembly coupled to the first sealing device and thereby permit the first sealing device to actuate into the closed position (this would be done by the wireline stroker tool 204).
With regards to claim 14, Coffey discloses transmitting a detonation signal from a surface communication system to a perforation charge initiator coupled to the casing string whereby the perforation charge initiator detonates the first perforation charge in response to receiving the detonation signal (para 32).
With regards to claim 15, Fonseca discloses (d) activating a surface pump to increase fluid pressure within the central passage of the casing string prior to (c) such that at least a portion of the central passage is at a fracturing pressure when the first perforation charge of the first perforating assembly is detonated (para 46 discusses using fracturing fluids to fracture using pressure from pumps at the surface).
With regards to claim 16, Fonseca discloses a second perforating assembly coupled to the casing string and spaced from the first perforating assembly along the casing string, wherein the second perforating assembly comprises: a second perforation charge coupled to the casing string, wherein the perforation charge comprises an explosive material configured to blast towards the earthen formation upon detonation of the second perforation charge; and a second sealing device coupled to the casing string, wherein the second sealing device comprises a closed position configured to restrict fluid flow across the second sealing device when in the closed position (Fig. 3-6 shows a number of sealing assemblies and perforating assemblies used along a casing string).
Allowable Subject Matter
Claims 17-21 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676